DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case, JR. (US 20180007280).
Regarding claim 1, Case, JR. discloses A display apparatus (Case, JR., “[0004] FIGS. 1A-1E show example display devices”) comprising: 
a display configured to be rotatable (Case, JR., “[0013] FIGS. 1D and 1E picture front and side views of a display device 100C that includes a display 102C mounted via a mount 106C to a wall W, the mount being movable and configured for vertical and horizontal translational movement as shown by the arrows in FIG. 1D”); 
a plurality of cameras (Case, JR., “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras”); and 
a processor configured to: based on the display being oriented in a vertical direction, control one camera of the plurality of cameras to perform photographing, and based on a user command being received while the one camera is performing photographing, rotate the display to be oriented in a horizontal direction and control the one camera to stop photographing (Case, JR., “[0023] The user may actuate control 116 and, while maintaining actuation of the control, rotate display device 100 about movable mount 106. [0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras. The use of two or more cameras may enable an FOV adaptation mode in which image output from a first camera (or a subset of cameras) is blended with, or switched to, image output from a second camera (or a different subset of cameras) in response to changes in camera orientation. Image output from the two or more cameras may be dynamically selected to preserve image capture of a region of interest--for example with reference to FIGS. 3A and 3B, the controller of display device 100 may utilize image output from a first camera to capture user 310, and may switch to the utilization of image output from a second camera arranged in a different orientation to maintain capture of the user as the display device is rotated”).
Regarding claims 8, it is interpreted and rejected for the same reasons set forth in claim 1.
Regarding claims 20, it is covered and rejected for the same reasons set forth in claim 1.
Regarding claim 15, Case, JR. discloses The display apparatus according to claim 1.
Case, JR. further discloses wherein the user command comprises at least one of a user input for rotating the display or a user input for controlling the display to display a broadcasting signal received from an external device .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300).
Regarding claim 2, Case, JR. discloses The display apparatus of claim 1. 
Case, JR. further discloses wherein the plurality of cameras include a first camera and a second camera, and wherein the processor is further configured to: based on the display being oriented in the vertical direction, control the first camera to perform photographing, and based on the user command being received, control the first camera to stop photographing, rotate the display to be oriented in the horizontal direction, and control the second camera to perform photographing when the display is oriented in the horizontal direction (Case, JR., “[0032] As shown in FIG. 1D, display device 100 may comprise two or more cameras. The use of two or more cameras may enable an FOV adaptation mode in which image output from a first camera (or a subset of cameras) is blended with, or switched to, image output from a second camera (or a different subset of cameras) in response to changes in camera orientation. Image output from the two or more cameras may be dynamically selected to preserve image capture of a region of interest--for example with reference to FIGS. 3A and 3B, the controller of display device 100 may utilize image output from a first camera to .
On the other hand, Case, JR. fails to explicitly disclose but Wang discloses the second camera having an angle of view that is greater than an angle of view of the first camera (Wang, “claim 39, A method for controlling an electronic device having a display, a first camera lens, and a second camera lens, a view angle of the second camera lens being greater than a view angle of the first camera lens”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case, JR. and Wang. That is, applying the cameras with different view angles of Wang to the display of Case, JR.. The motivation/ suggestion would have been to provide a shooting method and a device, to guide a user to move an electronic device based on a target object. In this way, the electronic device can quickly lock the target object by using a long-focus camera lens, thereby reducing a time for searching for the target object by the user and improving user experience (Wang, [0008]).
Regarding claim(s) 9, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300), and further in view of Choi (US 20190244376) and Adachi (US 20130147731).
Regarding claim 3, Case, JR. in view of Wang discloses The display apparatus of claim 2, wherein the first camera and the second camera have been disclosed.
 fails to explicitly disclose but Choi discloses identify an object include in a first image captured by the first camera and identify the object included in a second image captured by the second camera (Choi, “[0056] On the other hand, according to a state of the object in the common sensing region, view points at which the object is sensed from each of the plurality of sensors may be different. Accordingly, the device may identify and store shape information of the object located in the common sensing region according to at least one view point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi into the combination of Case, JR. and Wang. That is, applying the identifying the common object of Choi to the images captured by cameras of Wang and Case, JR.. The motivation/ suggestion would have been to obtain the object of interest which existing in images acquired from different points of view.
On the other hand, Case, JR. in view of Wang and Choi fails to explicitly disclose but Adachi discloses based on identifying the object in the image, control the display to display the image such that the object is displayed in a center area of the display oriented in the horizontal direction (Adachi, “[0317] Conversely, with the cellular phone according to the third embodiment, face recognition processing of a camera through image, and in the case that a human face is recognized in the camera through image, the face image herein is moved to the center P of the display unit 5 and thereafter enlarging processing or reducing processing is performed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Adachi into the combination of Case, JR. and Wang, Choi, to include all limitations of claim 3. That is, applying the moving image to the 
Regarding claim(s) 10, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Sorrentino (US 20150311941).
Regarding claim 4, Case, JR. discloses The display apparatus of claim 1. 
Case, JR. further discloses wherein the processor is further configured to, based on the user command being received, rotate the display to be oriented in the horizontal direction (Case, JR., fig.1D, “[0023] The user may actuate control 116 and, while maintaining actuation of the control, rotate display device 100 about movable mount 106. [0026] When the rotational movement of the display 102A is provided for along a horizontal axis, such as in a laptop screen which is hinged at a bottom side or in a monitor that is movable about both horizontal and vertical axes, the selectors may be positioned at other locations, such as at the top the screen, or along the side near the top, in a manner convenient for a user to both impart rotation to the display 102A and actuate the selectors. The selectors may be used while rotating the display 102A to either widen or narrow the clipped FOV”).
On the other hand, Case, JR. fails to explicitly disclose but Sorrentino discloses based on the user command being received, drive the camera cover to cover the plurality of cameras (Sorrentino, “[0026] FIGS. 6A-6C illustrate a front, a rear left prospective and rear view, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case, JR. and Sorrentino. That is, adding the camera cover of Sorrentino to the cameras of Case, JR.. The motivation/ suggestion would have been to provide a protective case for a mobile device has a front face, a rear face, a top edge, a bottom edge, two side edges, a first camera lens, and at least one sensor receiving an input (Sorrentino, [0011]).
Regarding claim(s) 11, it is interpreted and rejected for the same reasons set forth in claim(s) 4.
Claim(s) 5-7, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Wang et al. (US 20210168300), and further in view of Zhang et al. (US 20190073041).
Regarding claim 5, Case, JR. in view of Wang discloses The display apparatus of claim 2. 
Case, JR. further discloses the display is oriented in the vertical direction (Case, JR., FIG. 1C).
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses a sensor, wherein the processor is further configured to: identify a tilting angle of the display based on sensing data obtained from the sensor while the display is oriented in a direction, and rotate a first photographing angle of the first camera based on the tilting angle (Zhang, “claim 10, when the wearable system tilts upward or downward, obtain a tilting angle by using the location parameter obtained by the sensor, wherein the tilting angle is used to indicate an upward deviation angle or a downward deviation angle of the wearable system; calculate, according to the tilting angle, a second adjustment angle of the camera by using a second relation, wherein the second relation is determined by the wearable system according to a first coordinate system, a second coordinate system, and a third coordinate system; and adjust, according to the second adjustment angle, an angle of a reflex mirror, and/or a shooting angle of the camera by using a rotary motor, so as to adjust the region of interest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang into the combination of Case, JR. and Wang, to include all limitations of claim 5. That is, adding the camera adjustment of Zhang to the first camera of the vertically oriented display of Wang and Case, JR.. The motivation/ suggestion would have been When a location of the wearable system changes, the wearable system can ensure that a gesture working region always remains in a region of interest of the wearable system (Zhang, [0006]).
Regarding claim 6, Case, JR. in view of Wang and Zhang discloses The display apparatus of claim 5.
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses wherein the processor is further configured to: rotate the first photographing angle of the first camera in a lower direction by the tilting angle (Zhang, “[0019] when the wearable system tilts upward or downward, the wearable system obtains a tilting angle by using the location parameter. The tilting angle is used to indicate an upward deviation angle or a downward deviation angle of the wearable system. [0067] if when the wearable system tilts 
Regarding claim 7, Case, JR. in view of Wang and Zhang discloses The display apparatus of claim 5. 
Case, JR. further discloses the display rotating to be oriented in the horizontal direction according to the user command (Case, JR., FIG. 1D, “[0013] Generally, movable mount 106 may enable users to change the orientation of display device 100, for example to optimize viewing angles and/or adjust the region of interest of camera 104”).
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses identify the tilting angle of the display based on the sensing data received from the sensor, and rotate a second photographing angle of the second camera based on the tilting angle (Zhang, “claim 10, when the wearable system tilts upward or downward, obtain a tilting angle by using the location parameter obtained by the sensor, wherein the tilting angle is used to indicate an upward deviation angle or a downward deviation angle of the wearable system; calculate, according to the tilting angle, a second adjustment angle of the camera by using a second relation, wherein the second relation is determined by the wearable system according to a first coordinate system, a second coordinate system, and a third coordinate system; and adjust, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang into the combination of Case, JR. and Wang, to include all limitations of claim 7. That is, adding the camera adjustment of Zhang to the second camera with the vertically oriented display of Wang and Case, JR.. The motivation/ suggestion would have been When a location of the wearable system changes, the wearable system can ensure that a gesture working region always remains in a region of interest of the wearable system (Zhang, [0006]).
Regarding claim(s) 12-14, they are interpreted and rejected for the same reasons set forth in claim(s) 5-7, respectively.
Regarding claim 16, Case, JR. in view of Wang and Zhang discloses The display apparatus of claim 5.
On the other hand, Case, JR. in view of Wang fails to explicitly disclose but Zhang discloses wherein the tilting angle is an angle between a surface of the display and a plane perpendicular to a ground (Zhang, “[0067] For example, if when the wearable system tilts obliquely upward, the processor obtains, according to the current location parameter, two current deviation angles: a 10-degree deviation from a horizontal line and a 15-degree deviation from a vertical line”). The same motivation of combining Zhang into Case, JR. and Wang in claim 5 applies here.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Binder (US 20100295782).
Regarding claim 17, Case, JR. discloses The display apparatus according to claim 1.
 a motor configured to rotate the display to be oriented in the vertical direction and the horizontal direction (Binder, “[0138] While the invention has been exampled above with regard to a single motor and rotating the display 18 in a single axis, being the horizontal axis, it is the invention may equally apply to rotating the display 18 in the vertical axis only. In such a scenario, the display 18 will be inclined as required to ensure direct line of sight for optimum view in the vertical axis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Binder and Case, JR. and Wang, to include all limitations of claim 17. That is, adding the motor of Binder to rotate the display of Case, JR.. The motivation/ suggestion would have been The location of the detected face in the image may be used to rotate a display screen to achieve a better line of sight with a viewing person (Binder, abstract).
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case, JR. (US 20180007280) in view of Choi (US 11019388).
Regarding claim 18, Case, JR. discloses The display apparatus according to claim 1.
On the other hand, Case, JR. fails to explicitly disclose but Binder discloses wherein the processor is further configured to rotate the display based on a function being executed by the display (Choi, “claim 1, control the motor to rotate the display based on the determined first orientation or the second orientation, wherein the processor is further configured to, in response to the second content being broadcast content, determine to control the display to operate in the first orientation or a second orientation different from the first orientation based on whether the first direction is a landscape orientation or a portrait orientation”).

Regarding claim 19, Case, JR. in view of Choi discloses The display apparatus according to claim 18 wherein Choi discloses the function comprises at least one of a video call, a broadcasting, or a gaming (Choi, “claim 1, control the motor to rotate the display based on the determined first orientation or the second orientation, wherein the processor is further configured to, in response to the second content being broadcast content, determine to control the display to operate in the first orientation or a second orientation different from the first orientation based on whether the first direction is a landscape orientation or a portrait orientation”). The same motivation of claim 18 applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        9/28/2021